Citation Nr: 0739972	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-38 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered on March 23, 2001, by Sedgwick 
County EMS.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946, and from September 1956 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 administrative decision of 
the VAMC, addressing the veteran's claim for reimbursement or 
payment for unauthorized medical services rendered on March 
23, 2001, by Sedgwick County EMS.  

In December 2007, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

The veteran requested a hearing at the RO in his October 
2004.  The veteran withdrew that request through his 
representative in the November 2007 informal hearing 
presentation.  The Board may proceed.  


REMAND

The veteran's representative submitted records that were 
received by the Board on November 9, 2007.  The case was 
certified to the Board on April 27, 2007.  Thus, this 
evidence was received more than 90 days after the case was 
certified to the Board.  

According to 38 C.F.R. § 20.1304(c), a claimant has 90 days 
from the date of notification of certification and transfer 
of the records to the Board in which to submit additional 
evidence to the Board.  If the evidence is received following 
the expiration of this period, the evidence will not be 
accepted or considered by the Board regarding the issues on 
appeal, absent a motion showing good cause for the failure to 
submit the evidence prior to the expiration of the 90 day 
period.  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under 38 C.F.R. 
§ 20.1304 must be referred to the agency of original 
jurisdiction for review, unless this procedural right is 
waived by the appellant or representative, or unless the 
Board determines that the benefits to which the evidence 
relates may be fully allowed on appeal without such referral.  
Such a waiver must be in writing or, if a hearing on appeal 
is conducted, the waiver must be formally and clearly entered 
on the record orally at the time of the hearing.  Evidence is 
not pertinent if it does not relate to or have a bearing on 
the appellate issue or issues.  38 C.F.R. § 20.1304(c) 
(2007).

The veteran's representative has argued that the evidence was 
previously submitted but not associated with the record.  In 
other words, it was suggested that the previously submitted 
records were lost.  He did not, however, provide a reason 
that the evidence was not received at the RO or provide 
documentation that it was lost by the RO.  Nevertheless, the 
Board will accept the evidence under the provisions of 
38 C.F.R. § 20.1304(c).  38 U.S.C.A. § 5107(b).  The 
veteran's representative stated in the November 2007 informal 
hearing presentation that the veteran did not waive of 
initial consideration by the agency of original jurisdiction.  
For that reason, the case must be remanded to the AOJ for 
initial consideration of the additional evidence and issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(a), (c) (2007).

Accordingly, the case is REMANDED for the following:

The AOJ should readjudicate the claim on 
the merits.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

